Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 37-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 37, the phrase “that is independent from the lace, and spaced from….” is unclear and indefinite.  It is not clear if applicant is referring to the “given part” or the “flexibility-adjusting element” what is independent and spaced.
In claim 47, the phrase “that is spaced, and that is spaced…” is unclear and indefinite.  It is not clear if applicant is referring to the “given part” or the “flexibility-adjusting element” which is spaced.
	In claim 57, the phrase “and spaced from the inner surface of the skate boot and the outer surface of the skate boot” is unclear and indefinite.  It is not clear if applicant is referring to the “given part” or the “flexibility-adjusting element” which is spaced.
	In claims 37,47 and 57, the phrase “the skate boot comprises a flexibility adjustment element” (i.e. insert 102) is inaccurate, since it is the given part (i.e. the tendon guard) which has this element.  
Side Note:
With respect to the last sentence, If applicant changes “skate boot” to “given-element” this would make it definite but the claims still would read on the rejection applied below (see explanation below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 37-41,44-45,47,50 and 52-57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0204971 (Fauver).
Regarding claims 37-41 and 44-45, Fauver teaches a skate, comprising: 
- a skate boot (boot 2 having boot body 4 as shown in figures 1-2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25), the skate boot (boot body 4) comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of boot body 4 which covers these portions of the user’s foot), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (any exterior surface of boot body 4 opposite to the inner surface); and 
- a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot (anterior part (front part) of the cutout portion 10 which is anterior to the ankle opening 13; see description in paragraph 0023) has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (one of the adjustable pistons 12 which adjustably controls the flexion of the boot; e.g. see 0012,0029,0032 and 0038) that is configured to adjust the flexibility of the given part of the skate boot, that is independent from the lace, and that is spaced from the inner surface of the skate boot and the outer surface of the skate boot (as shown in figures 1-2; at least the front most piston 12 and that part of the cutout portion 10 is independent from the lace, and is spaced from the inner surface of the skate boot and the outer surface of the skate boot).  
The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the piston is space from these portions of a user’s foot.  Moreover, it is spaced by the metal bands 14A,14B and/or the mounting flanges (30,30) which hold the piston; see figures 4A,4B.  And last but not least, the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
Regarding claims 38-40, as noted above the piston (12) is inserted into the given part which is a recess (portion of cutout 10 in the boxed in area) to adjust flexibility of the skate.
Regarding claim 41, see blade 11.
Regarding claim 44, see figures 4A,4B  which shows the insert (piston 12) includes at least one protrusion or groove shaped to cooperate with a corresponding groove or protrusion on the body of the given part (protrusion which extends into the chamber of the piston body 28).
Regarding claim 45, the given part is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claims 47,50 and 52-56, Fauver teaches a skate, comprising: 
- a skate boot (boot 2 having boot body 4 as shown in figures 1-2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25), the skate boot (boot body 4) comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of boot body 4), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (exterior surface of boot body 4); and 
- a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot (anterior part or front part of the cutout portion 10 which is anterior to the ankle opening 13; see description in paragraph 0023) has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (one of the adjustable pistons 12 which adjustably controls the flexion of the boot; e.g. see 0012,0029,0032 and 0038) that is manipulable by a user to adjust the flexibility of the given part of the skate boot, that is spaced from the inner surface of the skate boot and the outer surface of the skate boot (as shown in figures 1-2; at least the front most piston 12 and that part of the cutout portion 10 is independent from the lace, and is spaced from the inner surface of the skate boot and the outer surface of the skate boot). 
 The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the piston is space from these portions of a user’s foot.  Moreover, it is spaced by the metal bands 14A,14B and/or the mounting flanges (30,30) which hold the piston; see figures 4A,4B.  And last but not least, the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
Regarding claim 50, the piston (12) function as the insert as claimed.
Regarding claim 52, the given part has a body and wherein the flexibility-adjusting element is removable from and mountable to the body of the given part to adjust flexibility of the given part (pistons 12 are removable and adjustable as noted above).  
Regarding claims 53, as noted above the piston (12) are inserted into the given part which is a recess (portion of cutout 10) to adjust flexibility of the skate.
Regarding claim 54, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 55, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 56, see blade 11.
Regarding claims 57, Fauver teaches a skate, comprising: 
- a skate boot (boot 2 having boot body 4 as shown in figures 1-2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25), the skate boot (boot body 4) comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of boot body 4), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (exterior surface of boot body 4); and 
- a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot (anterior part or front part of the cutout portion 10 which is anterior to the ankle opening 13; see description in paragraph 0023) has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (one of the adjustable pistons 12 which adjustably controls the flexion of the boot; e.g. see 0012,0029,0032 and 0038) that is configured to adjust the flexibility of the given part of the skate boot, that is independent from the lace, and that is spaced from the inner surface of the skate boot and the outer surface of the skate boot (as shown in figures 1-2; at least the front most piston 12 and that part of the cutout portion 10 is independent from the lace, and is spaced from the inner surface of the skate boot and the outer surface of the skate boot).  
The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the piston is space from these portions of a user’s foot.  Moreover, it is spaced by the metal bands 14A,14B and/or the mounting flanges (30,30) which hold the piston; see figures 4A,4B.  And last but not least the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
The skate as taught by taught by Fauver has all the structure as claimed and is inherently capable of performing all of the functional language as claimed.
Claim(s) 37-41,45,47,50 and 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5498033 (Hoshizaki).
Regarding claims 37-41 and 45, Hoshizaki teaches a skate, comprising: 
- a skate boot (boot 2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep), the skate boot comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of body 2), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (exterior surface of boot body 2); and 
- a blade holder (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot (upper body of the boot includes a recess/cutout (5)) which has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (insert 9) that is configured to adjust the flexibility of the given part of the skate boot, that is independent from the lace, and that is spaced from the inner surface of the skate boot and the outer surface of the skate boot (the cutout (5) with insert (9) is independent from the lace, and is spaced from the inner surface of the skate boot and the outer surface of the skate boot inasmuch at the cutout is above the heel portion and to the rear of the ankle portion of the skate boot).  
The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the cutout and insert are space from these portions of a user’s foot.  Moreover, the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
Regarding claims 38-40, as noted above the flex insert (9) are inserted into the given part which is a recess (cutout 5) to adjust flexibility of the skate.
Regarding claim 45, the given part (cutout/opening in body) is configured to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (flex insert 9).  
Regarding claims 47 and 50, Hoshizaki teaches a skate, comprising: 
- a skate boot (boot 2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep), the skate boot comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of body 2), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (exterior surface of boot body 2); and 
- a blade holder (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot (upper body of the boot includes a recess/cutout (5)) which has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (insert 9) that is manipulable by a user to adjust the flexibility of the given part of the skate boot, that is spaced from the lace, and that is spaced from the inner surface of the skate boot and the outer surface of the skate boot (the flexible inserts 9 may be installed and therefore are capable of manipulable by the user; see col. 1, lines 46-48).
The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the cutout and insert are space from these portions of a user’s foot.  Moreover, the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
Regarding claim 50, see the insert 9 of Hoshizaki.
Regarding claims 57, Hoshizaki teaches a skate, comprising: 
- a skate boot (boot 2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep), the skate boot comprising an inner surface that defines a cavity to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot (inner surface of body 2), the skate boot comprising an outer surface that is opposite to the inner surface of the skate boot and faces outwardly away from the user's foot and ankle (exterior surface of boot body 2); and 
- a blade holder (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot (upper body of the boot includes a recess/cutout (5)) which has a flexibility while the user skates; and the skate boot comprises a flexibility-adjusting element (insert 9) that is spaced from the lace, configured to adjust the flexibility of the given part of the skate boot, and spaced from the inner surface of the skate boot and the outer surface of the skate boot (the cutout (5) with insert (9) is independent from the lace, and is spaced from the inner surface of the skate boot and the outer surface of the skate boot inasmuch at the cutout is above the heel portion and to the rear of the ankle portion of the skate boot).  
The “inner surface that defines a cavity” of the skate boot is only functionally defined by the portions of user’s foot (i.e. to receive the user's foot and an ankle of the user and that is configured to contact a medial side of the user's foot, a lateral side of the user's foot, the user's ankle, and a heel of the user's foot).  As noted above, the cutout and insert are space from these portions of a user’s foot.  Moreover, the size of the user’s foot in relationship to the inside cavity of the skate boot is not known since the foot has only been functionally recited.  The user’s foot could be much smaller than the inside cavity of the skate boot.
With regard to “an outer surface” of the skate boot, this could be any surface or portion of a surface on the outside of the skate boot which is opposite to the “inner surface”.  For example, the outer surface could be referring to only the outer surface at the heel portion of the shoe.
The skate as taught by taught by Hoshizaki has all the structure as claimed and is inherently capable of performing all of the functional language as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either [Hoshizaki ‘033 or Fauver ‘971].
Both Hoshizaki and Fauver teach a skate boot as claimed (see the rejection above for details} except for the flexibility-adjusting element having a hardness value between 20 Shore A and 70 Shore D. The selection of a suitable hardness for the element, would appear to constitute no more than an obvious design choice inasmuch as a number of different hardness would appear to be suitable depending on the individual wearer (size of wearer), and the activity far be used for. Therefore, it is the examiners conclusion that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum hardness for the insert as taught above and thereby arrive with a hardness value in the range as claimed. This view is buttressed by applicant's disclosure which does not reveal that the use of the hardness solves any particular problem and/or yields any unexpected results. Therefore, it would be an obvious design choice to modify the insert as taught above with a hardness in the range as claimed.

Allowable Subject Matter
Claims 42-43,48,49 and 58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Applicant argues the pistons 12 taught by Fauver are part of the outer surface and therefore are not spaced from the boot outer surface and inner surface.
In response, see the rejection above wherein the examiner has addressed these newly added limitations.
Applicant argues Hosizaki’s cutout areas 5 and inserts 9 are dispose at the exterior of its skate boot heel and side portions and thus are part of the boot’s outer surface and consequently are not spaced from the skate boot outer surface and inner surface. 
In response, see the rejection above wherein the examiner has addressed these newly added limitations.  The cutout (5) is above the heel portion and is to the rear of the ankle portion and is to the rear and above the lateral and medial sides of the skate.  The medial side and the lateral side can be any portion on the medial and lateral side of the skate boot.  The cross-section transversely across the foot, at different points, has different shapes and distinguishing from what is the lateral side, the medial side, the top side and the bottom side is up for debate.  For example, where does one distinguish from a lateral side and the top side of an egg?  
It is respectively suggested applicant add structural limitations to the claims to overcome the art of record instead of this functional language,
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556